Citation Nr: 9913005	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-27 546A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an increased rating for a hammertoe 
deformity of the toes of the left foot, postoperative status, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hammertoe 
deformity of the toes of the right foot, postoperative 
status, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from February 1982 to 
March 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of May 18, 1994, and January 
23, 1996, by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs.  In May 1994 the 
RO denied the veteran's informal claim, received in September 
1993, for an increased rating for the service-connected left 
foot disability.  The veteran's notice of disagreement with 
that determination, received in March 1994, contained an 
informal claim for an increased rating for the right foot.  
In the January 1996 rating decision, the RO denied an 
increased rating for the right foot and continued the denial 
of an increased rating for the left foot.  The veteran 
testified at a hearing before a traveling member of the Board 
at the RO on October 20, 1998.  

In addition to the issues involving the ratings for the feet, 
the veteran at his October 1998 hearing made contentions 
which have the effect of raising the additional issues of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, entitlement to service 
connection for a psychiatric disorder secondary to his 
service-connected disabilities, and entitlement to service 
connection for a back disorder secondary to the service-
connected foot disabilities.  The issues have not been 
developed or certified for present appellate review and are 
not inextricably intertwined with either of the issues 
properly before the Board.  These additional matters are 
referred to the RO for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction herein may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The veteran established service connection in February 1987 
for a bilateral foot disability classified as bilateral claw 
toe deformity, postoperative, evaluated as 10 percent 
disabling for bilateral involvement.  The rating reflected a 
history of right foot surgery in service for correction of a 
hammertoe deformity.  The grant of service connection was 
severed by the RO in 1988 but was later restored by an 
October 1989 Board decision which found that the original 
grant of service connection had not been clear and 
unmistakably erroneous.  The rating for the bilateral foot 
disability was raised to 20 percent in June 1990 following 
further surgery for the right foot in November 1989.  In 
April 1991 the RO designated the service-connected disability 
as a hammertoe deformity of each foot and assigned a separate 
10 percent rating for each foot.  

In September 1996 the RO further recharacterized the service 
connection grant for the left foot as "hammertoe deformity of 
the toes of the left foot, with metatarsophalangeal joint 
release with extensor Z-plasty, fifth toe left, condylectomy 
middle and distal phalanges, fifth toe left and plantar skin 
plasty, fifth toe left on November 17, 1995," and continued 
the 10 percent rating for that foot under the code for 
malunion or nonunion of a tarsal or metatarsal bone.  

Since the veteran has not undergone a VA examination since 
September 1995 and has had additional surgery on the left 
foot during that period, a current examination is necessary 
to ascertain the current status of the veteran's foot 
disability.  Current clinical findings are also needed to 
permit proper application of the rating criteria.  

The rating codes used as the basis for assigning a disability 
evaluation for the service-connected foot disability either 
as a single bilateral disability or as two individual 
unilateral disabilities have not been consistent.  The 
original 10 percent rating was assigned under Code 5278, the 
code for "claw foot (pes cavus), acquired" and the later 
increase to 20 percent was assigned under the same code.  
When separate 10 percent ratings were assigned in April 1991, 
Code 5282, the code for hammertoes, was cited for each foot; 
under that code, 10 percent is the maximum rating assignable.  
The right foot continues to be rated under Code 5282.  The 
left foot was rerated in September 1996 under Code 5283 by 
analogy to malunion or nonunion of the tarsal or metatarsal 
bones.  The rating schedule does, of course, permit the 
assignment of ratings by analogy to a closely related disease 
or injury, but it appears that by assigning a rating under 
Code 5283 exclusively, the RO has discontinued all reference 
to the claw toe deformity that was included in the original 
service connection grant.  As noted by the veteran at his 
October 1998 hearing, the medical records received from his 
private podiatrist, T. F. Smith, DPM, clearly refer to the 
existence of claw toe contractures of various toes.  The 
extent to which the claw toe deformities result in continuing 
impairment is not clear from the medical record.  

A principal manifestation of foot disability complained of by 
the veteran, in addition to the deformities, is bilateral 
foot pain which has resulted in considerable restriction of 
activity.  He claims that he cannot walk more than 300 yards 
and spends $400 per month for pain-killing medications.  The 
United States Court of Veterans Appeals (redesignated on 
March 1, 1999, as the United States Court of Appeals for 
Veterans Claims (hereinafter Court)) has held that the Board 
must consider functional loss due to pain, specifying that 
where a disability is rated on the basis of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In the present case, the veteran's foot disability is not 
rated on the basis of pain; hence an additional rating 
specifically due to pain is not assignable.  Nevertheless, 
pain remains a significant manifestation of foot disability 
which must be taken into account in determining whether the 
veteran's foot disability corresponds to a descriptive 
adjective of "mild," "moderate," or "severe" for the purpose 
of applying a direct or analogous rating under any of the 
various codes which might potentially serve as the basis for 
an increased rating, including Code 5276 (pes planus), 5278 
(claw foot), 5282 (malunion or nonunion of a tarsal or 
metatarsal) or 5284 (other foot injuries).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:  

1.  The RO should advise the veteran that 
while the case is in remand status he is 
free to submit additional evidence and 
argument related to his appeal.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The veteran should be advised 
that there is no need to submit 
additional copies of documents already on 
file.  

2.  The RO should then schedule the 
veteran for a special VA examination by a 
podiatrist to ascertain the current 
status of the service-connected 
disability of each foot.  All indicated 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current examination 
findings, a thorough review of the file 
(including VA examination reports and the 
records received from Dr. Smith), and any 
additional information received from the 
veteran, the examiner should set forth a 
detailed description of the deformity and 
any other pathology affecting each foot, 
including all toes.  The examiner should 
also comment specifically on the 
following:  

(a) For each foot, to what extent 
does the service-connected 
disability result in weakened 
movement, excess fatigability, or 
inability to bear weight?  

(b) For each foot, to what extent 
does examination show the 
following:  (1) complaints of 
pain which are visibly manifest 
on movement, (2) the presence or 
absence, and degree, of muscle 
atrophy, (3) the presence or 
absence of any other objective 
manifestation that would 
demonstrate disuse or functional 
impairment due to pain?  

3.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand discussed in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
necessary, the physician(s) who provided 
the information requested above should be 
given another opportunity to amend the 
report(s) without reexamining the 
veteran, but should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

4.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for the disability of 
each foot.  All relevant diagnostic codes 
from the rating schedule should be 
considered.  The basis for the selection 
of the code used for each foot and for 
the selection of the rating assigned 
under such code should be articulated.  
If the determination with respect to 
either foot is unfavorable, a 
supplemental statement of the case should 
be issued and the veteran should be 
accorded a reasonable period of time for 
reply.

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1996).



